Opinion by
Judge Cofer:
The evidence shows that the agreement to transfer the note to Eckman was made and possession obtained by the appellees before the appellant’s suit was filed, and that Lucas and Turner were informed of the agreement to turn over the cattle to the appellees, and that they agreed to hold them as their bailees also before the suit was commenced. This gave the appellees a lien from the date of the completion of the pledge which, being prior to appellant’s attachment, gave them a superior equity.
The writing addressed to Lucas was evidently intended to carry out the agreement between Sudduth and the appellees, and not to place the cattle and note in the hands of Alexander Ward as agent for Sudduth. The depositions of Ward and Sudduth bear upon their face the impress of truth and candor, and in our opinion there are no grounds for holding the transaction to be fraudulent.
The evidence does not show that the appellees have security in Illinois sufficient to secure the indebtedness of Sudduth to them, and we do not discover in the record any fact which would authorize the chancellor to refuse to adjudge to them the benefit of additional se*892curity fairly secured by contract prior to the suing out of appellant’s attachment.

J. F. Robinson, A. Duvall, William Lindsay, for appellant.


Geo. T. Prewitt, Jas. E. Cantrill, for appellees.

Judgment affirmed. .